DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 16/173,057 filed on
06/30/2021.
Status of Claims:
Claims 1- 20 are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.    
Response to Arguments
Applicant’s arguments filed in the amendment filed 11/30/2021 regarding to arguments on claims 1, 8, and 9 are not persuasive.
Regarding claim 1:
The Applicant argued that Arye and Merriman does not teach “ associating a chunk identifier with each record in a partition of hardware-based network storage of a non-relational database system, wherein the partition comprises a plurality of chunks each having a unique chunk identifier, and wherein each chunk identifier is shared by a number of records within the same partition”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Arye discloses “[0011]: …The database system receives a first insert request for inserting one or more records in the hypertable. Each record has a plurality of attributes comprising a set of dimension attributes, the dimension attributes including a time attribute. The hypertable is partitioned into chunks along the set of dimension attributes, the chunks distributed across a first plurality of locations. The records specified in the first insert request are stored in chunks created according to a first partitioning policy. The first partitioning policy specifies a size of a first plurality of chunks to be created and a mapping from each of the first plurality of chunks to a location from the first plurality of locations. Each record is inserted in a chunk determined based on the values of dimension attributes of the record…[0048]: FIG. 2 shows a hypertable 160 split into a plurality of chunks 210 along two dimension attributes, a time attribute and another dimension attribute referred to as the space attribute. In this example, each chunk is associated with a time range comprising a start time and an end time, and a space range comprising a contiguous range of alphabetical characters. For example, chunk 210a stores a set of records that have the value of time attribute within the range [0, 6] and the value of space attribute within the range [A, I]. Similarly, chunk 210b stores a set of records that have the value of time attribute within the range [0, 6] and the value of space attribute within the range [J, R], and so on”. Arye discloses that the database system contains hypertable (partition) that contains a plurality of chunks which partitioned along the set of “ associating a chunk identifier with each record in a partition of hardware-based network storage of a non-relational database system, wherein the partition comprises a plurality of chunks each having a unique chunk identifier, and wherein each chunk identifier is shared by a number of records within the same partition”.

The Applicant argued that Arye and Merriman does not teach “inserting the particular record into the particular candidate chunk of the same partition having the particular chunk identifier, wherein the corresponding record key of the particular record is mapped to the particular chunk identifier associated with the particular record, wherein the particular chunk identifier is separate from and not part of the corresponding record key”. Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Arye discloses “[0011]: …The database system receives a first insert request for inserting one or more records in the hypertable. Each record has a plurality of attributes comprising a set of dimension attributes, the dimension attributes including a time attribute... The records specified in the first insert request are stored in chunks created according to a first partitioning policy... Each record is inserted in a chunk determined based on the values of dimension attributes of the record…[0076]: If the selection function finds an existing chunk that matches the record, the selection function outputs information identifying the existing chunk. If the selection function determines that none of the existing chunks can be used to store the record, the selection function outputs a value (for example, a negative number) indicating that a new chunk needs to be created. The chunk creation module 450 determines 540 based on the output of the selection function, if the record matches an existing chunk… Accordingly, the query processor 130 inserts 550 the record in the existing chunk”. Arye discloses each record has a plurality of attributes (record key). Each record is inserted to chunk based on the values of attributes of the record so there is an association between the attributes of the record and attributes of the chunk to eventually find a match for an insert. Last but not least, the attributes of the record and the attributes are separate from each other which are used to identify the records and chunks for mapping purposes. Therefore Arye discloses “inserting the particular record into the particular candidate chunk of the same partition having the particular chunk identifier, wherein the corresponding record key of the particular record is mapped to the particular chunk identifier associated with the particular record, wherein the particular chunk identifier is separate from and not part of the corresponding record key”.

The applicant also argues that “Arye's "chunk" and Merriman's "shard" are elements that equivalent to a "partition," are not equivalent to a "chunk". The Examiner respectfully disagrees with the Applicant, the Examiner respectfully holds the arguments made is the previous office action. 
The system of Arye contains a hypertable (partition) that is partitioned into chunks wherein each chunk is for inserting records into it ([0011]: …The database system receives a first insert request for inserting one or more records in the hypertable. Each record has a plurality of attributes comprising a set of dimension attributes, the dimension attributes including a time attribute. The hypertable is partitioned into chunks along the set of dimension attributes, the chunks distributed across a first plurality of locations...Each record is inserted in a chunk determined based on the values of dimension attributes of the record). For a clearer presentation please refer to fig. 2 of Arye. Element 160 is equivalent to a partition of the application and elements 210a-f are chunks which are equivalent to the chunks within a partition of the application. Therefore, the Examiner asserts that Arye’s “chunk” is equivalent to the “chunk” of the application.
The system of Merriman teaches a system that contains different shard servers wherein each shard server contains multiple partitions of data which can also be referred to as "chunks" of database data. Thus, Merriman’s chunks are stored in a shard server wherein each chunk is used to store database data ([0065] In some embodiments, each shard of data (e.g., 152-174) can be configured to reside on one or more servers executing database operations for storing, retrieving, managing, and/or updating data. In some embodiments, a shard server 102 contains multiple partitions of data which can also be referred to as "chunks" of database data. In some embodiments, a shard of data corresponds to a chunk of data). For a clearer presentation please refer to fig. 1 of Merriman. Elements 102, 104, 106, and 108 are equivalent to the partition of the application and 3 shards within each of the listed elements are equivalent to the chunks of the application that carry database data. Although Merriman considers a shard (elements 152, 154, 156…) can be a partitions or chunks, a shard/chunk of Merriman is mapped to a chunk of the application, not a partition of the application. However, a partition of the application is mapped to the shard server (elements 102, 104, 106…) of Merriman. The Examiner respectfully submits that Arye’s "chunk" and Merriman’s "shard/chunk" are elements that equivalent to a "chunk" of the application.
The Applicant argued that Arye and Merriman does not teach “performing an auto-balancing operation at a chunk splitting module to split the particular candidate chunk of the same partition such that records originally assigned to the particular candidate chunk of the same partition are divided among the particular candidate chunk of the same partition and a new chunk of the same partition after the auto-balancing operation is complete”. Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Merriman discloses “[0073]: In some embodiments, a chunk of a data can also be associated with a maximum size threshold which defines that maximum size a given chunk can reach before a splitting operations is performed on the data within the chunk. In some embodiments, once the data within a given chunk reaches the maximum size, a managed database or a shard cluster can be configured to automatically generate a new chunk having its own range of contiguous data. In some examples, the data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. Although in some embodiments, the split can occur so that different portions of data remain in the original chunk and/or are copied into the new chunk.” The system of Merriman clearly teaches the performing of splitting data to be distributed among the original or particular chunk and a newly created chunk and data are divided so portions of it stored in the original chunk and other portions are stored in the new chunk. Therefore Arye in view of Merriman teaches “performing an auto-balancing operation at a chunk splitting module to split the particular candidate chunk of the same partition such that records originally assigned to the particular candidate chunk of the same partition are divided among the particular candidate chunk of the same partition and a new chunk of the same partition after the auto-balancing operation is complete”.
Applicant’s remaining arguments made to the amended claim have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arye et al. (US PGPUB 20180246934) “Arye” in view of Merriman et al. (US PGPUB 20180300385) “Merriman”.
Regarding claim 1, Arye teaches a method for associating a chunk identifier with each record in a partition of  hardware-based network storage of a database system, wherein the partition comprises a plurality of chunks each having a unique chunk identifier, and wherein each chunk identifier is shared by a number of records within the same partition (“[0011]: …The database system receives a first insert request for inserting one or more records in the hypertable (partition). Each record has a plurality of attributes (attributes of record) comprising a set of dimension attributes, the dimension attributes including a time attribute. The hypertable is partitioned into chunks along the set of dimension attributes (chunks with chunk identifier). The records specified in the first insert request are stored in chunks created according to a first partitioning policy.... Each record is inserted in a chunk determined based on the values of dimension attributes of the record (associating chunk identifier with records in a partition)…[0048]: FIG. 2 shows a hypertable split into a plurality of chunks along two dimension attributes, a time attribute and another dimension attribute referred to as the space attribute. In this example, each chunk is associated with a time range comprising a start time and an end time, and a space range comprising a contiguous range of alphabetical characters. ), the method comprising: executing an application at a hardware-based processing system of an application server to generate a particular record having a corresponding record key ([0032]: The data store of the system stores data as records that are stored with each row comprising a set of attributes. These attributes typically have a name associated with them (e.g., "time", "device_id", "location", "temperature", "error_code"). Attributes may also be referred to herein using the terms "keys"); when the particular record is ready to be inserted into the same partition: accessing the non-relational database system via a query interface and application programming interface for the application ([0049]: Different types of queries can be made to a hypertable (partition), including those that only read from the hypertable like SELECT statements, as well as those that modify the hypertable like INSERT, UPDATE, UPSERT, and DELETE statements. Thus, the system is ready to insert data records into the partition when an INSERT statement is recognized); determining, at a mapping function of the application based on the particular record, a natural chunk identifier  ([0044]: The system specifies each chunk is associated with a set of values corresponding to each dimension attribute (chunk identifier). If an input record has values corresponding to a specific chunk (natural chunk identifier), the chunk may store the input record since the value of the record falls within the range associated with the chunk); assigning the particular record, at a chunk assignment module of the application, to a particular candidate chunk of the same partition that is a closest chunk available for insertion of the particular record at a particular time that satisfies an assignment formula, wherein the particular candidate chunk of the same partition comprises a plurality of records sorted by their corresponding record keys(Fig. 5 elements 530 & 540, [0076]: The system determines based on the output of the selection function, if the record matches an existing chunk. If  the system determines that the record matches an existing chunk, the chunk selection module also identifies the location of the existing chunk, for example, whether the existing chunk is local  or remote); inserting the particular record into the particular candidate chunk of the same partition having the particular chunk identifier, wherein the corresponding record key of the particular record is mapped to the particular chunk identifier associated with the particular record, wherein the particular chunk identifier is separate from and not part of the corresponding record key ([0076]: If the selection function finds an existing chunk that matches the record, the selection function outputs information identifying the existing chunk. If the selection function determines that none of the existing chunks can be used to store the record, the selection function outputs a value (for example, a negative number) indicating that a new chunk needs to be created. The chunk creation module 450 determines 540 based on the output of the selection function, if the record matches an existing chunk… Accordingly, the query processor 130 inserts 550 the record in the existing chunk. Thus, the system uses the attributes of both, chunk and record, to map the record to the corresponding chunk so the chunk attribute/identifier and record attribute/key are separate); determining whether a number of records in the particular candidate chunk of the same partition exceeds a particular threshold number ([0067]: The chunk creation module of the system creates a new chunk and "closes" an existing one when the existing chunk approaches or exceeds some threshold size (e.g., in bytes on disk or in memory, in its number of rows, etc.). Thus, the number of records in the chunk is determined); wherein some of the number of records are assigned to the new chunk of the same partition without affecting a location of the records in the hardware-based network storage ([0034] The database system splits the hypertable into chunks. [0048]: Each chunk is associated with a time range comprising a start time and an end time, and a space range comprising a contiguous range of alphabetical characters. [0059] The chunk selection module 445 implements a chunk selection function that determines a chunk for storing a given record. The chunk selection module 445 determines whether an existing chunk can be used for storing the record. If the chunk selection module 445 determines that none of the existing chunks can be used for storing the record, the chunk selection module 445 determines that a new chunk needs to be created and invokes the chunk creation module 450 for creating the chunk. The chunk creation module 450 determines the sets of values corresponding to different dimension attributes of the records that define the chunk boundaries. Accordingly, records stored in the chunk have dimension attribute values such that each dimension attribute has a value that maps to a value in the set of values corresponding to the chunk's dimension. For example, if a chunk has two dimension attributes, based on time and a device id, then each record stored in the chunk has a time attribute that falls within the chunk's time range and a device id from the set of device ids associated with the chunk. The chunk creation module 450 determines a location for creating the chunk and creates the chunk on the location. Thus, chunks with particular time range are stored in respective chunk with corresponding time).
Arye does not explicitly teach when the number of records in the particular candidate chunk of the same partition is greater than the particular threshold number: performing an auto-balancing operation at a chunk splitting module to split the particular candidate chunk of the same partition such that records originally assigned to the particular candidate chunk of the same partition are divided among the particular candidate chunk of the same partition and a new chunk of the same partition after the auto-balancing operation is complete, wherein some of the number of records that were originally part of the particular candidate chunk of the same partition are assigned to the new chunk of the same partition, and wherein other remaining ones of the number of records that were originally part of the particular candidate chunk of the same partition remain assigned to the particular candidate chunk of the 
Merriman teaches wherein a database system is a non-relational database system ([0091]: A shard key in the system comprises one or more fields that exist in data items of a shard and documents in a collection of a non-relational database may be stored in a shard); when the number of records in the particular candidate chunk of the same partition is greater than the particular threshold number: ([0068]:…Thus, the shard database key/shard database key pattern defines the ranges of data found within a given chunk. The shard key ranges associated with a given partition can be used by the shard cluster (e.g. through a router process) to direct database requests to appropriate shard servers hosting the particular partition…[0073]:The system can determine that a chunk of a data is associated with a maximum size threshold which defines that maximum size a given chunk can reach before a splitting operations is performed on the data within the chunk. Once the data within a given chunk reaches the maximum size, the system automatically generates a new chunk and the data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk…[0080]: In some embodiments, configuration server(s) 110-114 are configured to store and manage the database's metadata. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information, server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc. According to some embodiments, chunk information can be the primary data stored by the configuration server(s) 110-116. In some examples, chunks are defined by a triple (collection, minKey, and maxKey) and the metadata stored on the configuration servers establishes the relevant values for a given chunk of data). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Merriman teachings in the Arye system. Skilled artisan would have been motivated to incorporate non-relational database system taught by Merriman in the Arye system so the system can handle large and unstructured data, thus the accepted types of data are expanded. In addition, skilled artisan would have been motivated to incorporate the splitting technique taught by Merriman in the Arye system so data overflow in a chunk is prevented, thus improves performance of the system. This close relation between both of the references highly suggests an expectation of success.




Regarding claim 2, Arye in view of Merriman teaches all the limitations of claim 1. Arye also teaches wherein the particular record remains inserted into the particular candidate chunk of the same partition when the number of records in the particular candidate chunk of the same partition is less than or equal to the particular threshold number. ([0087-088]: The system scans through the batch, finding all other records associated with the same chunk and then inserts data records into the selected chunk. The insertion process described is for a record as being associated with a same chunk. The process might create more than one chunk if the size of inserted data exceeds some threshold).  
Regarding claim 3, Arye in view of Merriman teaches all the limitations of claim 1. Arye also teaches wherein the mapping function maps the record key to the particular chunk identifier ([0076]: The chunk creation module of the system determines if the record matches an existing chunk for insertion), and wherein the natural chunk identifier is greater than or equal to the chunk identifier of a chunk at index k and less than a chunk identifier of the chunk at index k+1, and wherein k and k+1 are indices of two consecutive chunks that are available at the time of insertion ([0067]: When a chunk's size approaches or exceeds some threshold, the query planner of the system closes the chunk by specifying its end time, and the chunk creation module creates a new chunk. This new chunk starts at the time the old chunk ends. Thus the natural chunk identifier of the data record in within the two consecutive chunks, old chunk and newly created chunk).  
Regarding claim 4, Arye in view of Merriman teaches all the limitations of claim 1. Arye also teaches wherein performing the auto-balancing operation comprises: (Fig. 5 & [0074]: Upon receiving the insert query, the system parses the insert query and the system executes the insert on the specified chunk. Thus the record to be inserted is identified used to determine the particular chunk); determining whether the natural chunk identifier equals the particular chunk identifier ([0076]: The system determine if the record (natural chunk identifier) matches an existing chunk (particular)); computing, at the mapping module via the mapping function using a new record key of the new record, a new chunk identifier that satisfies the assignment formula ([0067]: The system determines when a chunk's size approaches or exceeds some threshold, it closes the chunk by specifying its end time, and creates a new chunk. This new chunk starts at the time the old chunk ends. Thus the key for the new chunk is computed which follows right after the end key of the old chunk).
Arye does not explicitly teach performing a binary search by record key within the particular candidate chunk to find a new record to serve as the split point for splitting the particular candidate chunk into the particular candidate chunk and the new chunk; when it is determined that the natural chunk identifier is greater than the particular chunk identifier, wherein the particular record is the split point for a new chunk to-be created having a new chunk identifier that is equal to the natural chunk identifier; and splitting the particular candidate chunk into the particular candidate chunk and the new chunk.
([0073]:The system determines that the data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. The split can occur so that different portions of data remain in the original chunk and/or are copied into the new chunk. Thus a split point is recognized for splitting the particular candidate chunk into the particular candidate chunk and the new chunk ); repeating the step of determining whether the natural chunk identifier equals the particular chunk identifier; when it is determined that the natural chunk identifier is greater than the particular chunk identifier, wherein the particular record is the split point for a new chunk to-be created having a new chunk identifier that is equal to the natural chunk identifier; and splitting the particular candidate chunk into the particular candidate chunk and the new chunk ([0073]: Once the data within a given chunk reaches the maximum size, the system is  configured to automatically generate a new chunk having its own range of contiguous data. The data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. The split can occur so that different portions of data remain in the original chunk and/or are copied into the new chunk).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Merriman teachings in the Arye system. Skilled artisan would have been motivated to incorporate 
Regarding claim 5, Arye in view of Merriman teaches all the limitations of claim 4. Arye also teaches wherein performing a binary search by record key within the particular candidate chunk, comprises: retrieving all records in the particular candidate chunk having the natural chunk identifier ([0076]: For data insertions, the system determines that the record matches an existing chunk, and the location of the existing chunk is determined whether the existing chunk is local or remote.);  39UTILITY PATENT APPLICATION Attorney Docket No.: 4038US (102.0356US) sorting all the records by record key ([0032] The system stores data as tuples (also referred to as records) comprising a set of attributes wherein attributes may also be referred to herein using the terms "fields", "columns" or "keys".)
Arye does not explicitly teach wherein determining records in the particular candidate chunk where the particular candidate chunk is to be split into a first half and a second half.  
Merriman teaches wherein determining records in the particular candidate chunk where the particular candidate chunk is to be split into a first half and a second half ([0073]: The data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. Although in some embodiments, the split can occur so that different portions of data remain in the original chunk and/or are copied into the new chunk). Please refer to claim 4 for the motivational statement.
Regarding claim 8, Arye in view of Merriman teaches all the limitations of claim 1. Arye also teaches wherein the particular chunk identifier is a unique identifier that identifies the particular candidate chunk in the partition and allows groups of records to be queried more efficiently within the database and rendered in a page ([0041]: The attributes of the record that are used for partitioning the hypertable as chunks are referred to as dimension attributes. Accordingly, a chunk corresponds to an "n-dimensional" split of the hypertable. Thus chunks contains a certain range (unique identifier). Fig. 5-6 & [0076] & [0095] : The system determines the appropriate chunk (particular chunk identifier) for data insertions and also determines the appropriate chunks for a query), wherein each record has a corresponding record key having a value, and a chunk identifier that maps the value of the record key to a corresponding chunk such that the assignment formula: chunk identifier(k) < f(record key) < chunk identifier(k + 1) is satisfied, where k and k+1 are indices of two consecutive chunks and chunk identifiers are in sorted order, and wherein the record key is an identifier that uniquely identifies the particular record and maps to the particular chunk identifier (Fig. 5 & [0076]: The system determines  whether if the record matches an existing chunk. If the system determines that the record matches an existing chunk, the system also identifies the location of the existing chunk and inserts the record in the existing chunk. Thus the record is found to be within the attributes or keys of the particular chunk.
Regarding claim 9, Arye in view of Merriman teaches all the limitations of claim 1. Arye does not explicitly teach wherein the non-relational database system is capable of supporting chunking of the records in the partition so that auto-balancing functionality can be implemented at a query level within the application and wherein the partition is a collection of records that have a common attribute for grouping and within that partition.
 Merriman teaches wherein the non-relational database system is capable of supporting chunking of the records in the partition so that auto-balancing functionality can be implemented at a query level within the application ([0065]: The system contains a non-relational database that contains multiple  chunks of database data. A chunk is also a reference to a partition of database data. A chunk can be configured as a contiguous range of data from a particular collection in the database. [0091]: The database system includes a balancer that is configured to evenly distribute a sharded collection's chunks across all shards in the cluster.), wherein the partition is a collection of records that have a common attribute for grouping and within that partition ([0067]: The system contains zones that are configured to store data in one or more specific shards based on association of the shard(s) with particular zones. A zone can be used to group data according to a shared attribute). Please refer to claim 1 for the motivational statement.
Regarding claim 10, Arye in view of Merriman teaches all the limitations of claim 9. Arye also teaches wherein 40UTILITY PATENT APPLICATIONAttorney Docket No.: 4038US (102.0356US)information needed to store a record in accordance with the particular database schema comprises: (1) a partition key([0033]:The hypertable is partitioned and the partitions are also referred to as "partitioning key(s)", "partition key(s)", or "partitioning fields."), (2) a chunk identifier ([0044] A chunk is associated with a set of values corresponding to each dimension attribute), (3) a record key ([0032]: The data store  stores data as tuples (also referred to as records) that may be stored as rows of data, with each row comprising a set of attributes/keys.), and (4) data associated with the record([0032]: The data store stores data as tuples, thus data is stored associated with the record along with record attributes/keys).  
Arye does not explicitly teach wherein the application is written to follow a particular database schema supported by a database management system (DBMS).
Merriman teaches wherein the application is written to follow a particular database schema supported by a database management system (DBMS) ([0074]: The system implements sharding of the database in data chunks, that is the partitioning of the data in the database, occurs based on database collections in a database management system (DBMS)). Please refer to claim 1 for the motivational statement.
Regarding claim 11, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings. In addition, Arye also teaches the additional limitation of a database having a query interface and application programming interface for an application, and a database storage engine used to create, read, update and delete (CRUD) records at the hardware-based network storage ([0049]: Different types of queries can be made to a hypertable (query interface), including those that only read from the hypertable (e.g., database SELECT statements), as well as those that modify the hypertable (e.g., database INSERT, UPDATE, UPSERT, and DELETE statements). Writes are typically sent to the chunks comprised of the latest time interval (but do not need to be), while queries may slice across multiple dimension attributes, for example, both time and space).
Arye does not explicitly teach wherein the database is a database management system (DBMS).
Merriman teaches the database is a database management system (DBMS) ([0074]: The system implements sharding of the database in data chunks, that is the partitioning of the data in the database, occurs based on database collections in a database management system (DBMS)). Please refer to claim 1 for the motivational statement.

Regarding claims 12, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Regarding claims 13, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Regarding claims 14, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 15, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 18, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 19, Arye in view of Merriman teaches all the limitations of claim 11. Arye further teaches the system further comprising: wherein information needed to store a record in accordance with the particular database schema comprises: (1) a partition key([0033]:The hypertable is partitioned and the partitions are also referred to as "partitioning key(s)", "partition key(s)", or "partitioning fields."), (2) a chunk identifier ([0044] A chunk is associated with a set of values corresponding to each dimension attribute), (3) a record key ([0032]: The data store  stores data as tuples (also referred to as records) that may be stored as rows of data, with each row comprising a set of attributes/keys.), and (4) data associated with the record([0032]: The data store stores data as tuples, thus data is stored associated with the record along with record attributes/keys).
Arye does not explicitly teach a development environment that provides the application having auto-balancing functionality, wherein the application is written to follow a particular database schema supported by the DBMS; and wherein the non-relational database system is capable of supporting chunking of the records in the partition so that the auto-balancing functionality can be implemented at a query level within the application, wherein the partition is a collection of records that have a common attribute for grouping and within that partition.  
Merriman teaches a development environment that provides the application having auto-balancing functionality, wherein the application is written to follow a ([0074]: The system implements sharding of the database in data chunks, that is the partitioning of the data in the database, occurs based on database collections in a database management system (DBMS)); wherein the non-relational database system is capable of supporting chunking of the records in the partition so that the auto-balancing functionality can be implemented at a query level within the application ([0065]: The system contains a non-relational database that contains multiple  chunks of database data. A chunk is also a reference to a partition of database data. A chunk can be configured as a contiguous range of data from a particular collection in the database. [0091]: The database system includes a balancer that is configured to evenly distribute a sharded collection's chunks across all shards in the cluster), wherein the partition is a collection of records that have a common attribute for grouping and within that partition ([0067]: The system contains zones that are configured to store data in one or more specific shards based on association of the shard(s) with particular zones. A zone can be used to group data according to a shared attribute). Please refer to claim 1 for the motivational statement.
Regarding claims 20, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arye et al. (US PGPUB 20180246934) “Arye” in view of Merriman et al. (US PGPUB 20180300385) “Merriman” and Roquet et al (WO2018094115A1) “Roquet”.
Regarding claim 6, Arye in view of Merriman teaches all the limitations of claim 5. Arye does not explicitly teach wherein determining the records in the particular candidate chunk comprises: determining, when the size (nk) of the chunk is even, that a middle two records where the particular candidate chunk is to be split into the first half and the second half are a first record n and a second record n+1.  
Merriman teaches that a middle two records where the particular candidate chunk is to be split into the first half and the second half are a first record n and a second record n+1 ([0073]: The system splits the data within a given chunk when it reaches the maximum size and when the data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. Thus, the split is half at the middle). Please refer to claim 1 for the motivational statement.
Arye in view of Merriman does not explicitly teach determining, when the size of the chunk is even.
Roquet teaches determining, when the size of the chunk is even ([0097]: The system determines the number of identifiers to be constructed in a fixed length block of K. If this count is even, then an extra identifier may be added to the block, and if the count is odd, then no such extra identifier may be added). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Roquet teachings in the Arye and Merriman system. Skilled artisan would have been motivated to incorporate determining even or odd chunks taught by Roquet in the Arye and Merriman system so the most efficient method of splitting the chunk can be recognized thus improves the 
Regarding claims 7, Arye in view of Merriman teaches all the limitations of claim 5. Arye does not explicitly teach wherein determining the records in the particular candidate chunk comprises: determining, when the size (2n+1) of the chunk is odd, that the records where the particular candidate chunk is to be split into the first half and the second half are a middle record n+1 and a record n+1 before the middle record.  
Merriman teaches that the records where the particular candidate chunk is to be split into the first half and the second half are a middle record n+1 and a record n+1 before the middle record ([0073]: Once the data within a given chunk reaches the maximum size, the system is configured to automatically generate a new chunk having its own range of contiguous data and the data within the original chunk is split. Either the data in original chunk is split approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk or it can split into different portions of data remain in the original chunk and/or are copied into the new chunk). Please refer to claim 1 for the motivational statement.
Roquet teaches determining, when the size of the chunk is odd ([0097]: The system determines the number of identifiers to be constructed in a fixed length block of K. If this count is even, then an extra identifier may be added to the block, and if the count is odd, then no such extra identifier may be added). Please refer to claim 6 for the motivational statement.
Regarding claims 16, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 17, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/                                                                                              Supervisory Patent Examiner, Art Unit 2153